Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16582081 response filed on 08/10/2021. Claims 1-2, 4-8, 10, and 16-20 have been amended; No claims added or  canceled. Claims 1-20 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-2, 4-8, 10, and 16-20 filed on 08/10/2021 have been fully considered and are persuasive. Therefore, the rejections in the previous Office Action mailed 05/12/2021 have been withdrawn hereby. However, upon further search and consideration, newly identified prior art LI et al. (US 20210219268 A1) is found to have adequately taught the features in question and thus applied in instant Office Action in combination with Y. LI et al. (US 20220007403 A1) and Hu et al. (US 20200305176 A1) as detailed below.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 6, 8-9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (LI hereafter) (US 20210219268 A1) in view of Y. LI et al. (Y. LI hereafter) (US 20220007403 A1) and in further view of Hu et al. (Hu hereafter) (US 20200305176 A1).

Regarding claim 1, LI teaches, An apparatus comprising: 
a processor configured to cause a device of a group of devices to (LI; element “UE1” Fig. 13; FIG. 13 illustrates an example of SL-CSI-RS acquisition … dynamically indicated by a transmitting UE … the CSI feedback in slot SL2 from all UEs or some UEs in a group, Par. 0401-0402): 
transmit a groupcast message in a sidelink transmission to other devices of the group of devices during a time  (LI; element “Slot SL1 (UE1 TX) Fig. 13; An SA SCI may carry a group ID for a multicast, Par. 0393), wherein the groupcast message includes a request for one or more devices of the other devices to provide information to the device (LI; SL-CSI-RS acquisition which may be … dynamically indicated by a transmitting UE via a  SA SCI in slot SL1, e.g., an SL-CSI-RS request indication in the SA SCI, and SL-CSI feedback (e.g., sidelink CSI reporting) in slot SL2, with multi-beam (spatial multiplexing) based sweeping which may also be indicated by the SA SCI in slot SL1, Par. 0401 [Note that SCI has CSI-RS acquisition request]); 
receive the information in respective sidelink transmissions from the one or more other devices during  in response to the request (LI; the CSI feedback in slot SL2 from all UEs or some UEs in a group, Par. 0402).
Although LI teaches in Fig. 13 that UE1 transmits SCI and CSI-RS in slot SL1 and UE2 transmit CSIRSFB in slot SL2 while UE1 does many-to-one CSI feedback RX sweeping, but fails to explicitly teach configuration of SCI. However, in the same field of endeavor, Y. LI teaches in Par. 0220 that “the Tx UE 202 may use SCI to indicate the received sidelink transmission scheduling to the Rx UE 203. For example, the resource assignment for PSSCH, e.g., for data transmission or for transmitting the reference signal for measurement, and the resource assignment feedback, e.g., HARQ feedback or CSI feedback. The Rx UE 203 may be configured with monitoring occasions to monitor the SCI. By decoding the SCI, the Rx UE 203 may determine the resources used for PSSCH and feedback.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI to include the use of dynamic resource assignment as taught by Y. LI in order to receive CSI-RS feedback  (Y. LI; Par. 0220).
Although LI teaches in Fig. 13 that SL-CSI-RS in slot SL1 and SL-CSI feedback in slot 2 when slot 1 and slot 2 are consecutive slots, but LI-Y. LI fails to explicitly teach,
a channel occupancy time (CoT);
conduct subsequent groupcast transmissions to the other devices based at least on the received information.  
However, in the same field of endeavor, Hu teaches,
a channel occupancy time (CoT) (Hu; the information about the multiple subframe reservation also needs to be included in the SA 601, e.g., in the SCI, Par. 0188);
conduct subsequent groupcast transmissions to the other devices based at least on the received information (Hu; While FIG. 6B schematically illustrates the transmission 304 of the data 602 in the unicast mode for one receiver 200, a corresponding multicast transmission may be realized by announcing each of two or more receivers 200 as destinations of the data transmission 304, e.g., in the SA 601 … The control feedback 608 may control, e.g., for the further transmission 612, at least one of a precoding matrix, Par. 0141-0145).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI-Y. LI to include the use of control feedback as taught by Hu in order to control further transmission (Hu ; Par. 0145).
  
Regarding claim 8, LI teaches, A device comprising: 
radio circuitry configured to facilitate wireless communications of the device with other devices of a group of devices, wherein the group of devices also includes the device (LI; element “UE1” Fig. 13; FIG. 13 illustrates an example of SL-CSI-RS acquisition … dynamically indicated by a transmitting UE … the CSI feedback in slot SL2 from all UEs or some UEs in a group, Par. 0401-0402); and 
a processor communicatively coupled to the radio circuitry and configured to cause the device to: 
transmit a groupcast message in a sidelink transmission to the other devices during a time  (LI; element “Slot SL1 (UE1 TX) Fig. 13; An SA SCI may carry a group ID for a multicast, Par. 0393), wherein the groupcast message includes a request for one or more devices of the other devices to provide information to the device (LI; SL-CSI-RS acquisition which may be … dynamically indicated by a transmitting UE via a  SA SCI in slot SL1, e.g., an SL-CSI-RS request indication in the SA SCI, and SL-CSI feedback (e.g., sidelink CSI reporting) in slot SL2, with multi-beam (spatial multiplexing) based sweeping which may also be indicated by the SA SCI in slot SL1, Par. 0401 [Note that SCI has CSI-RS acquisition request]); 
receive the information in respective sidelink transmissions from the one or morein response to the request (LI; the CSI feedback in slot SL2 from all UEs or some UEs in a group, Par. 0402). 
  Although LI teaches in Fig. 13 that UE1 transmits SCI and CSI-RS in slot SL1 and UE2 transmit CSIRSFB in slot SL2 while UE1 does many-to-one CSI feedback RX sweeping, but fails to explicitly teach configuration of SCI. However, in the same field of endeavor, Y. LI teaches in Par. 0220 that “the Tx UE 202 may use SCI to indicate the received sidelink transmission scheduling to the Rx UE 203. For example, the resource assignment for PSSCH, e.g., for data transmission or for transmitting the reference signal for measurement, and the resource assignment feedback, e.g., HARQ feedback or CSI feedback. The Rx UE 203 may be configured with monitoring occasions to monitor the SCI. By decoding the SCI, the Rx UE 203 may determine the resources used for PSSCH and feedback.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI to include the use of dynamic resource assignment as taught by Y. LI in order to receive CSI-RS feedback  (Y. LI; Par. 0220).
Although LI teaches in Fig. 13 that SL-CSI-RS in slot SL1 and SL-CSI feedback in slot 2 when slot 1 and slot 2 are consecutive slots, but LI-Y. LI fails to explicitly teach,
a channel occupancy time (CoT);
conduct subsequent groupcast transmissions to the other devices based at least on the received information.  
However, in the same field of endeavor, Hu teaches,
a channel occupancy time (CoT) (Hu; the information about the multiple subframe reservation also needs to be included in the SA 601, e.g., in the SCI, Par. 0188);
conduct subsequent groupcast transmissions to the other devices based at least on the received information (Hu; While FIG. 6B schematically illustrates the transmission 304 of the data 602 in the unicast mode for one receiver 200, a corresponding multicast transmission may be realized by announcing each of two or more receivers 200 as destinations of the data transmission 304, e.g., in the SA 601 … The control feedback 608 may control, e.g., for the further transmission 612, at least one of a precoding matrix, Par. 0141-0145).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI-Y. LI to include the use of control feedback as taught by Hu in order to control further transmission (Hu ; Par. 0145).
  
Regarding claim 16, LI teaches,  A non-transitory memory element storing instructions executable by a processor to cause a device of a group of devices to (LI; element “UE1” Fig. 13; FIG. 13 illustrates an example of SL-CSI-RS acquisition … dynamically indicated by a transmitting UE … the CSI feedback in slot SL2 from all UEs or some UEs in a group, Par. 0401-0402): 
transmit a groupcast message in a sidelink transmission to other devices of the group of devices during a  time  (LI; element “Slot SL1 (UE1 TX) Fig. 13; An SA SCI may carry a group ID for a multicast, Par. 0393), wherein the groupcast message includes a request for one or more devices of the other devices to provide information to the device (LI; SL-CSI-RS acquisition which may be … dynamically indicated by a transmitting UE via a  SA SCI in slot SL1, e.g., an SL-CSI-RS request indication in the SA SCI, and SL-CSI feedback (e.g., sidelink CSI reporting) in slot SL2, with multi-beam (spatial multiplexing) based sweeping which may also be indicated by the SA SCI in slot SL1, Par. 0401 [Note that SCI has CSI-RS acquisition request]); 
receive the information in respective sidelink transmissions from the one or more other devices during the  in response to the request (LI; the CSI feedback in slot SL2 from all UEs or some UEs in a group, Par. 0402); and 
Although LI teaches in Fig. 13 that UE1 transmits SCI and CSI-RS in slot SL1 and UE2 transmit CSIRSFB in slot SL2 while UE1 does many-to-one CSI feedback RX sweeping, but fails to explicitly teach configuration of SCI. However, in the same field of endeavor, Y. LI teaches in Par. 0220 that “the Tx UE 202 may use SCI to indicate the received sidelink transmission scheduling to the Rx UE 203. For example, the resource assignment for PSSCH, e.g., for data transmission or for transmitting the reference signal for measurement, and the resource assignment feedback, e.g., HARQ feedback or CSI feedback. The Rx UE 203 may be configured with monitoring occasions to monitor the SCI. By decoding the SCI, the Rx UE 203 may determine the resources used for PSSCH and feedback.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI to include the use of dynamic resource assignment as taught by Y. LI in order to receive CSI-RS feedback  (Y. LI; Par. 0220).
Although LI teaches in Fig. 13 that SL-CSI-RS in slot SL1 and SL-CSI feedback in slot 2 when slot 1 and slot 2 are consecutive slots, but LI-Y. LI fail to explicitly teach,
a channel occupancy time (CoT);
conduct subsequent groupcast transmissions to the other devices based at least on the received information.  
However, in the same field of endeavor, Hu teaches,
a channel occupancy time (CoT) (Hu; the information about the multiple subframe reservation also needs to be included in the SA 601, e.g., in the SCI, Par. 0188);
conduct subsequent groupcast transmissions to the other devices based at least on the received information (Hu; While FIG. 6B schematically illustrates the transmission 304 of the data 602 in the unicast mode for one receiver 200, a corresponding multicast transmission may be realized by announcing each of two or more receivers 200 as destinations of the data transmission 304, e.g., in the SA 601 … The control feedback 608 may control, e.g., for the further transmission 612, at least one of a precoding matrix, Par. 0141-0145).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI-Y. LI to include the use of control feedback as taught by Hu in order to control further transmission (Hu ; Par. 0145).

Regarding claim 2 and 17, LI-Y. LI-Hu teaches, The apparatus of claim 1 and The non-transitory memory element of claim 16 respectively, wherein the processor is configured to cause the device to transmit to the group of devices, prior to receiving the
additional one or more groupcast messages in respective sidelink transmissions; 
or control state information (LI; At step 4A, the platoon lead may periodically multicast or beam sweep the resource pool on its NR-PSSCH indicated by a Scheduling Assignment (SA) SCI, which may be the total resources (e.g., reserved and non-reserved) allocated to the platoon or the available resources (e.g., not reserved yet) of the total platoon resources, Par. 0197).

Regarding claim 6, LI-Y. LI-Hu teaches, The apparatus of claim 1, wherein the processor is configured to cause the device to receive, simultaneously in respective sidelink transmissions from two or more devices of the other devices, respective portions of the information during the CoT (LI; the CSI feedback in slot SL2 from all UEs or some UEs in a group, are exemplified with multiplexing with different symbols in time (e.g., TDMed), with different RBs/RBGs/subchannels in frequency (e.g., FDMed), and/or different beams in space, Par. 0402).  

Regarding claim 9, LI-Y. LI-Hu teaches, The device of claim 8, wherein the group of devices is a platoon that includes vehicles (Hu; The technique may be applied to V2X use cases, e.g., high-density platooning, Par. 0165; The transmission 304 of the data (e.g., including a CAM) may target other vehicles (e.g., V2V), Par. 0133).  


Claim 4, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI-Y. LI-Hu and in further view of NOH et al. (NOH hereafter) (US 20200106500 A1).

Regarding claim 4, LI-Y. LI-Hu teaches, The apparatus of claim 1, wherein the information comprises one or more of the following: 
an acknowledgment message (ACK); 
a non-acknowledgment message (NACK); 
a first indication of whether a packet in the groupcast message has been correctly received; 
a second indication of after which of a plurality of redundancy versions comprised in the packet an error check is successful; or 
a respective channel quality for each channel state information reference symbol transmitted by the device (LI; A narrow multibeam sweeping for one-to-many SL-CSI-RS transmission (similar to multicast data on NR-PSSCH) is performed over 4 symbols in the data region as an example for multicast coverage … the CSI feedback in slot SL2 from all UEs or some UEs in a group, Par. 0402). 
Although LI teaches CSI feedback, but LI-Y. LI-Hu fail to explicitly teach,
channel quality indicator (CQI).
However, in the same field of endeavor, NOH teaches,
channel quality indicator (CQI) (NOH;  The CSI may include a channel quality indicator (CQI), Par. 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI-Y. LI-Hu to include the use of CQI as taught by NOH in order to perform link adaptation  (NOH ; Par. 0080).

Regarding claim 7 and claim 18, LI-Y. LI-Hu teaches, The apparatus of claim 1 and The non-transitory memory element of claim 16 respectively. 
	Although LI teaches CSI feedback used for reporting radio channel condition, but LI-Y. LI-Hu fail to explicitly teach,
wherein the processor is configured to cause the device to perform one or more of the following in response to the information: 
adjust characteristics of future groupcast messages; 
divide the group of devices into sub-groups for transmission efficiency; 
isolate one or more of the other devices for unicast transmission; or 
adjust an uplink/downlink format of future CoTs.  
However, in the same field of endeavor, NOH teaches,
adjust characteristics of future groupcast messages (NOH; The transmitting terminal 310 should receive the CQIs from the receiving terminals in the receiving terminal group, and determine the link adaptation, scheduling, and multi-antenna transmission scheme in consideration of the lowest CQI among the received CQIs, Par. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI-Y. LI-Hu to include the use of CQI as taught by NOH in order to perform link adaptation  (NOH ; Par. 0080).

  
Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI-Y. LI-Hu and in further view of LU et al. (LU hereafter) (US 20210127413 A1).

Regarding claim 3, LI-Y. LI-Hu teaches, The apparatus of claim 1.
LI-Y. LI-Hu fail to explicitly teach,
wherein the groupcast message comprises redundancy versions.
However, in the same field of endeavor, LU teaches,
wherein the groupcast message comprises redundancy versions (LU; the SCI may carry the redundancy version information, Par. 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI-Y. LI-Hu to include the use of redundancy version as taught by LU in order to merge the transmissions at a receiver (LU; Par. 0133).

Regarding claim 10, LI-Y. LI-Hu teaches, The device of claim 8. 
	LI-Y. LI-Hu fail to explicitly teach,
wherein the groupcast message includes redundancy versions.
However, in the same field of endeavor, LU teaches,
wherein the groupcast message includes redundancy versions (LU; the SCI may carry the redundancy version information, Par. 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI-Y. LI-Hu to include the use of redundancy version as taught by LU in order to merge the transmissions at a receiver (LU; Par. 0133).
 

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI-Y. LI-Hu in view of ALDANA et al. (ALDANA hereafter) (US 20200120458 A1).

Regarding claim 11, LI-Y. LI-Hu teaches, The device of claim 8. 
	LI-Y. LI-Hu fails to explicitly teach,
wherein the device is designated as a group leader.  
However, in the same field of endeavor, ALDANA teaches,
wherein the device is designated as a group leader (ALDANA; a vehicular communication device may assume the role of a cluster head, Par. 0206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI-Y. LI-Hu to include the use of cluster head as taught by ALDANA in order to organize one or more other vehicular communication devices to form a cluster (ALDANA; Par. 0206).

Regarding claim 12, LI-Y. LI-Hu-ALDANA teaches, The device of claim 11, wherein the processor is configured to cause the device to assign, as the group leader, devices of the other devices to compete for a resource representing the group of devices  (ALDANA; cluster head 904 may transmit the channel resource allocation to vehicular communication devices 902, 906, and 908 in stage 1214, Par. 0232; Contention-based access schemes … may use a listen-before-talk (LBT) procedure known as Carrier-Sense Multiple Access with Collision Avoidance (CSMA/CA) to control when devices can access a channel, Par. 0378).  
The rational and motivation for adding this teaching of ALDANA is the same as for Claim 11.

Regarding claim 13, LI-Y. LI-Hu-ALDANA teaches, The device of claim 11. 
wherein the processor is configured to cause the device to divide, as the group leader, a future CoT available for the group into respective time periods for each of the other devices to transmit its own groupcast message, while remaining devices of the group of devices are listening (ALDANA; cluster head 904 may assign a first set of time slots to vehicular communication device 902 to use on a given channel in the channel resource allocation, and may assign a different second set of time slots to vehicular communication device 906 to use on the same channel in the channel resource allocation, Par. 0233).  
The rational and motivation for adding this teaching of ALDANA is the same as for Claim 11.

Regarding claim 14, LI-Y. LI-Hu-ALDANA teaches, The device of claim 11, wherein the processor is configured to cause the device to dynamically designate a new group leader at least in response to radio frequency channel conditions between the device and the other devices not meeting specified requirements (ALDANA; if cluster head 904 moves relative to vehicular communication devices 902, 906, and 908 to a non-central position, such as behind of or in front of vehicular communication devices 902, 906, and 908, cluster head 904 and vehicular communication devices 902, 906, and 908 may be configured to select a new cluster head, such as based on which vehicular communication device is in a central location (e.g., according to the least aggregate distance to the other cluster members), based on which vehicular communication device has the greatest transmission range , Par. 0237).
The rational and motivation for adding this teaching of ALDANA is the same as for Claim 11.

Regarding claim 15, LI-Y. LI-Hu-ALDANA teaches, The device of claim 11, wherein the processor is configured to cause the device to schedule, as the group leader, a future CoT as a measurement CoT during which each device in the group of devices receives channel state information and channel quality information (ALDANA; leader vehicular communication device 6002 may perform radio measurements at stage 6202 (with its measurement engine 6104) and share the radio measurements with vehicular communication devices 6004-6008 in stage 6204, Par. 0599; The measurement tasks may be scheduled according to a set period, based on a triggering condition, Par. 0569; measure a signal strength, signal quality, SNR, Par. 0603).
The rational and motivation for adding this teaching of ALDANA is the same as for Claim 11.


Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI-Y. LI-Hu in view of WANG et al. (WANG hereafter) (US 20200221423 A1).

Regarding claim 19, LI-Y. LI-Hu teaches, The non-transitory memory element of claim 16.
	LI-Y. LI-Hu fails to explicitly teach,
wherein the instructions are executable by the processor to cause the device to: 
transmit a second groupcast message in a sidelink transmission to targeted devices of the group of devices; and 
transmit the second groupcast message using beamforming directed from the device toward a location of the targeted devices.  
	However, in the same field of endeavor, WANG teaches,
wherein the instructions are executable by the processor to cause the device to: 
transmit a second groupcast message in a sidelink transmission to targeted devices of the group of devices (WANG; both the transmission and the reception are performed based on beams, as shown in FIG. 3C, and different UEs may have different transmission or reception beam capabilities, Par. 0091); and 
transmit the second groupcast message using beamforming directed from the device toward a location of the targeted devices (WANG; both the transmission and the reception are performed based on beams, as shown in FIG. 3C, and different UEs may have different transmission or reception beam capabilities, Par. 0091).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI-Y. LI-Hu to include the use of beam as taught by WANG in order to transmit directionally (WANG; Par. 0091).

Regarding claim 20, LI-Y. LI-Hu teaches, The non-transitory memory element of claim 16.
	LI-Y. LI-Hu fails to explicitly teach,
wherein the instructions are executable by the processor to cause the device to: 
transmit a second groupcast message in a sidelink transmission to targeted devices of a second group of devices not included in the first group of devices; and 
transmit the second groupcast message using beamforming directed from the first device toward a location of the targeted devices.  
	However, in the same field of endeavor, WANG teaches,
wherein the instructions are executable by the processor to cause the device to: 
transmit a second groupcast message in a sidelink transmission to targeted devices of a second group of devices not included in the first group of devices (WANG; If the MUE supports beam-based directional transmission, the MUE transmission beam should point in … the direction of the last MUE in the platooning, Par. 0287); and 
transmit the second groupcast message using beamforming directed from the device toward a location of the targeted devices (WANG; If the MUE supports beam-based directional transmission, the MUE transmission beam should point in … the direction of the last MUE in the platooning, Par. 0287 [Note the right side beam of MUE #2 of Fig. 20]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI-Y. LI-Hu to include the use of beam as taught by WANG in order to transmit directionally (WANG; Par. 0287).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/
Examiner, Art Unit 2416